Citation Nr: 0639139	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of shell fragment wound, left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision, by the Louisville, Kentucky, Regional Office (RO), 
which denied the veteran's claim for a disability rating in 
excess of 10 percent for residuals of shell fragment wound, 
left knee.  The veteran perfected a timely appeal of the 
above decision by filing a substantive appeal (VA Form 9), in 
February 2003.  

On March 17, 2005, the veteran appeared and offered testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  At the hearing and in June 2005, the veteran 
submitted additional evidence along with a signed waiver of 
RO jurisdiction of those records, pursuant to 38 C.F.R. 
§ 20.1304 (2006).  

In July 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in July 2006.  

At his hearing, the veteran raised the issue of entitlement 
to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.  The record also reflects that the veteran 
submitted a formal application for a TDIU (VA Form 21-8940) 
in January 2005.  The RO has not, however, addressed the 
veteran's claim of entitlement to a TDIU.  That issue is, 
therefore, referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The service-connected residuals of shell fragment wound 
to the left knee are manifested by symptoms of pain, mild 
tenderness, retained foreign bodies and slight limitation of 
motion of the left knee which produce no more than a moderate 
disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in June 2001 and May 2002 from the RO to the veteran 
that were issued prior to the initial RO decision.  Another 
letter was issued in January 2006.  Those letters informed 
the veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish a higher evaluation for 
residuals of shell fragment wound, the opportunity to present 
testimony, a Board remand, and the records showing that he 
has been provided all the criteria necessary for establishing 
higher ratings, the Board finds that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  


II.  Factual background.

The service medical records indicate that the veteran 
sustained two fragment wounds to the left knee in August 
1969; the wounds were treated and he was prescribed 
Erythromycin.  On the occasion of a VA examination in July 
1993, x-ray study of the left knee revealed two very small 
metallic foreign bodies medial to the left knee joint area.  
The pertinent diagnosis was status post shrapnel fragment 
wounds to bilateral knees, and residual foreign bodies of 
both knees.  

By a rating action in October 1993, the RO granted service 
connection for fragment wound, left knee, with retained 
foreign bodies; a 10 percent disability rating was assigned, 
effective May 18, 1993.  

The veteran was afforded a VA examination in March 2000, at 
which time he indicated that he had swelling, aching and 
throbbing in the left knee.  The veteran indicated that his 
symptoms were worse during the cold weather and he had 
continuous pain in the winter.  He reported episodes of 
swelling in the knee.  The veteran reported pain with 
kneeling, bending, and climbing.  He also noted that his left 
knee was making it increasingly difficult to perform his job 
as a construction worker as he was limited more and more in 
physical activity.  Examination revealed a scar directly over 
the patella; however, the veteran did not know whether this 
was a shrapnel scar.  He indicated that he initially had 
several scars.  There was no tenderness to palpation of the 
actual scar.  Range of motion of the left knee was from 0 
degrees to 130 degrees.  There was no expression of pain with 
range of motion.  There was no lateral instability.  
Lachman's and McMurray's signs were negative.  There was 
crepitus with range of motion.  He had loud crepitus with 
squatting and standing.  The veteran indicated that kneeling 
for any period of time caused difficulty in standing up.  X-
ray study of the left knee revealed retained shrapnel 
fragment; however, no degenerative joint disease was noted.  
The pertinent diagnosis was shrapnel injury to the left knee.  


Received in August 2000 were VA outpatient treatment reports, 
dated from September 1999 to July 2000, reflecting ongoing 
treatment and evaluation for several disabilities.  During a 
clinical visit in June 2000, the veteran complained of knee 
pain; the diagnostic impression was degenerative joint 
disease, knee, stable.  Duplicate treatment reports were 
received in September 2000.  

Received in February 2002 were VA progress notes, dated from 
August 2000 to November 2001, reflecting ongoing treatment 
and evaluation for several disabilities.  During a 
psychological evaluation in October 2001, the veteran 
complained of pain in the left knee.  The veteran described 
the intensity of the pain as an 8 on a scale of 1 to 10.  The 
veteran reported pain in the knee during the week when he was 
working.  

The veteran was afforded a VA examination in March 2002, at 
which time he indicated that the left became very stiff when 
he sat.  He complained of pain with walking.  The veteran 
indicated that he could not climb ladders because his left 
knee gives away; he reported falling on one occasion as a 
result of his knee giving away.  The veteran indicated that 
he could not bend or kneel as a result of knee pain.  He 
again described the intensity of the knee pain as an 8 on a 
scale of 1 to 10.  The veteran was not using any crutches, 
braces, or corrective shoes.  He reported flare-ups with 
activities, which irritated his symptoms; he noted that the 
symptoms were relieved by rest.  On examination, it was noted 
that the veteran's gait was remarkable for normal heel 
strike, roll-over, and push-off.  He had symmetrical varus, 
approximately 5 degrees as the knees.  There was no effusion.  
There was no warmth.  There was some tenderness to palpation 
of the left medial joint line.  Range of motion in the left 
knee was from 0 degrees of extension to 110 degrees of 
flexion; an additional 5 degrees was obtained passively, 
associated with pain.  Reflex was 2+ and symmetrical.  
Sensory examination was intact to sharp/dull.  Stability 
testing was remarkable for bilateral symmetrical laxity ML.  
No palpable foreign bodies were noted.  X-ray study of the 
left knee revealed no evidence of arthritic changes, 
bilaterally; tiny metallic shrapnels were again identified 
about the left knee.  The assessment were shrapnel injury, 
left lateral knee, with evidence of painful range of motion, 
effusion vs. soft tissue inflammation at the time of the 
injury, with no instability, and retained shrapnel without 
change.  

VA progress notes dated from May 2002 to May 2004 are 
negative for ongoing treatment of the left knee condition.  
Received in January 2005 were VA progress notes, dated from 
September 1991 to January 2005, reflecting treatment for 
unrelated disabilities.  These records do not reflect any 
treatment for the left knee disorder.  

At his personal hearing in March 2005, the veteran indicated 
that he had recurring pain in the left knee.  The veteran 
indicated that he also had giving away of the left knee.  The 
veteran testified that he still had the metal in his left 
knee.  The veteran related that the left knee condition 
caused limited range of motion in the left knee.  He 
maintained that the left knee condition had progressively 
worsened over the years.  

Received in January 2006 were VA progress notes, dated from 
December 2004 to November 2005, reflecting treatment for 
unrelated disabilities.  These records do not reflect any 
treatment for the left knee disorder.  

The veteran was afforded another VA examination in February 
2006, at which time he complained of difficulty standing for 
more than a few minutes.  The veteran also reported problems 
with giving way of the left knee.  The veteran complained of 
pain and stiffness in the left knee.  He reported flare-ups 
on a weekly basis.  It was noted that the veteran had no 
subluxation or dislocation of his knee or his patella.  Range 
of motion in the left knee was from 0 degrees of extension to 
130 degrees flexion.  He had crepitus and painful movement of 
the left knee.  No fatigability was found.  X-ray study of 
the left knee revealed no abnormality; however, two metallic 
foreign bodies were seen outside the medial side of the left 
proximal tibia and not in the knee joint; these were each 
1mm.  There was no arthritis or other problem in either knee.  
The pertinent diagnosis was mild retropatellar pain syndrome, 
left knee, with two small retained metallic foreign bodies, 
medial and distal to the left knee area.  The examiner noted 
that the veteran's left knee disorder produced significant 
effects, with decreased mobility and pain.  The examiner 
explained that the veteran had difficulty working with his 
left knee condition because he had difficulty kneeling and 
climbing; he did note that the veteran was able to do all 
forms of light physical work that did not require kneeling or 
climbing.  He was able to do all types of sedentary work.  
The examiner noted that there was no recurrent instability or 
subluxation of the left knee or patella that could be 
considered a service connected residual.  The examiner 
explained that the veteran had increased laxity of all his 
joints that caused patellofemoral crepitation and 
retropatellar pain syndrome; however, he had no subluxation 
or instability of his knees or patella.

III.  Legal Analysis.

The veteran essentially contends that his service-connected 
left knee disorder is more disabling than reflected by the 10 
percent disability rating currently assigned.  He maintains 
that he experiences pain on a daily basis.  The veteran 
indicates that he is no longer able to bend, squat, knee, or 
climb ladders due to the condition of his left knee.  He 
further maintains that he is no longer able to perform his 
job as a construction worker as a result of his knee 
disorder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2006).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2006).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected disorder, fragment wound to 
the left knee with retained foreign bodies, is currently 
evaluated as 10 percent disabling under Diagnostic Code 5311.  
Diagnostic Code 5311 pertains to impairment of Muscle Group 
XI, which encompasses the posterior and lateral crural 
muscles and the muscles of the calf, and their functions 
include propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2006).  
Under this code, a moderate disability warrants a 10 percent 
evaluation, a moderately severe disability warrants a 20 
percent evaluation, and a severe disability warrants a 30 
percent evaluation.  Id.  

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2006).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  Moderately severe muscle disability is 
found where there has been through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring. 38 
C.F.R. § 4.56(d) (3) (2006).  Objective findings of a 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side that demonstrate 
positive evidence of impairment.  Id.  


Severe muscle disability is found where there has been 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  38 
C.F.R. § 4.56(d) (4) (2006).  Objective findings of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; or tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Id.  In addition, x- ray 
evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  Id.  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2006).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

Following a review of the evidentiary record, the Board finds 
that the veteran's residuals of shrapnel wound, left knee, 
with retained foreign bodies, are no more than moderate, as 
contemplated by a 10 percent rating under Diagnostic Code 
5311.  The evidence indicates that the veteran sustained two 
shrapnel wound to the left knee in service; he was 
hospitalized for debridement of the wounds.  The veteran has 
complained of pain, stiffness, and weakness of the left knee, 
especially with prolonged standing and use.  The objective 
clinical findings have shown evidence of painful motion and 
tenderness; however, the left knee does not reflect any 
instability or subluxation.  The Board notes that the veteran 
has pain on motion, some limitation of motion and some loss 
of strength, which is consistent with the rating criteria for 
a moderate muscle injury.  The veteran has also complained of 
the cardinal signs and symptoms of muscle disability, 
particularly weakness and lower threshold of fatigue.  
Although March 2002 and February 2006 VA examinations found 
no objective evidence of weakness, the veteran's history and 
current findings most closely correspond to the moderate 
level of severity contemplated for a 10 percent rating under 
Diagnostic Code 5311.  In summary, the veteran's service-
connected left leg disability is not manifested by 
symptomatology indicative of more than a 10 percent 
evaluation under the criteria governing muscle injuries.  

The evidence does not show that the residuals of shell 
fragment wound, left knee, which the veteran experiences meet 
the criteria for a higher, 20 percent rating for moderately 
severe muscle disability.  The objective findings do not 
include evidence of prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Additionally, the 
objective medical evidence does not indicate loss of deep 
fascia, muscle substance or muscle tone.  Moreover, the 
objective medical findings do not demonstrate positive 
impairment of strength and endurance in the affected muscle 
groups.  As noted above, the VA examiner in February 2006, 
while noting laxity of the knee joint causing patellofemoral 
crepitation and retropatellar pain syndrome, found no 
recurrent instability, subluxation or fatigability of service 
connected origin.  As such, the Board finds that a 20 percent 
rating under Diagnostic Code 5311 is not warranted in this 
case.  

38 C.F.R. §§ 4.40 and 4.45 are not applicable because 
Diagnostic Code 5311 does not contemplate limitation of 
motion based on a joint abnormality.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, the evaluation of muscle 
disabilities specifically contemplates loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56 (2006).

The Board recognizes that the veteran has been noted to have 
a scar directly over the patella; however, on examination in 
March 2000, the veteran indicated that he was unsure whether 
this was a shrapnel scar.  Nonetheless, the VA examination 
report noted that there was no tenderness to palpation of the 
actual scar.  There was no evidence of tissue loss beneath 
the scar and there were no associated chronic skin changes.  
There are no findings of breakdown of the skin tissue and the 
scar is not described as painful, tender, or adherent.  The 
scar has not been found to cause any functional impairment.  
Thus, a separate, compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 is not warranted.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against an increased 
rating for residuals of shell fragment wound, left knee, with 
retained foreign bodies.  As the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the residuals of shell fragment wound, left knee, 
with retained foreign bodies, the benefit of the doubt 
doctrine is not for application with respect to this matter.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a rating in excess of 10 percent for shell 
fragment wound, left knee, with retained foreign bodies, is 
denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


